                                                                                         FILED
                                                                                2019 Sep-18 PM 12:49
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        WESTERN DIVISION

VERTIS ANTHONY,                           )
                                          )
       Plaintiff,                         )
                                          )
v.                                        )   Case No. 7:16-cv-00649-KOB-SGC
                                          )
WARDEN WILLIE THOMAS, et al.,             )
                                          )
       Defendants.                        )

                          MEMORANDUM OPINION

       The magistrate judge filed a report on August 7, 2019, recommending the

defendants’ motions for summary judgment be granted and the plaintiff’s claims be

dismissed with prejudice. (Doc. 75). The plaintiff filed objections to the report

and recommendation on August 23, 2019, along with several motions. (Docs. 76-

80).

       In his objections, the plaintiff repeats his claims that defendant Gordy

prolonged his confinement in disciplinary segregation for six months and denied

him exercise. (Doc. 76 at 6-7). However, the plaintiff does not address the

magistrate judge’s findings that he was transferred to Limestone after the plaintiff

completed his disciplinary segregation time at Draper. And at Limestone, he was

assigned to the RHU in Preventative status, not disciplinary segregation. (Doc. 75

at 8-10). Although the plaintiff complains that in the RHU he was only allowed to
walk outside while restrained (Doc. 76 at 7), the plaintiff does not allege he was

denied all forms of exercise (Doc. 75 at 10-12). Neither does the plaintiff allege he

was prohibited from exercising in his cell. See Saunders v. Sheriff of Brevard Cty.,

735 F. App’x 559, 566 (11th Cir. 2018).

         Next, the plaintiff restates his allegation that defendant McKay was

deliberately indifferent to his medical needs by administering injections of

medications without purging the air bubbles from the syringe. (Doc. 76 at 8).

McKay disputes giving the plaintiff medications intravenously and further

contends no air bubbles were in medications she administered to him

subcutaneously. (Doc. 75 at 14-15). But even if plaintiff’s allegations are true, he

has not introduced any medical evidence demonstrating (1) the bubbles, in fact,

caused his pain; or (2) he ever sought medical treatment for this complaint. So the

record lacks any evidence of evidence that McKay was deliberately indifferent to

the plaintiff’s serious medical needs.

         To the extent the plaintiff complains that defendants Gordy and Thomas

disregarded an order to transfer him to Hamilton A & I, the plaintiff has not shown

the existence of such an order, much less that Gordy and Thomas had knowledge

of it.

         Also pending are the plaintiff’s motions seeking (1) to reinstate his first

amended complaint (doc. 77); (2) to subpoena an inmate as a witness (doc. 78); (3)


                                          2
an order directing the defendants to undergo a mental evaluation (doc. 79); and (4)

production of video surveillance showing his refusal of medical treatment (doc.

80). Upon due consideration, the motions are DENIED.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation and the plaintiff’s objections,

the court ADOPTS the magistrate judge’s report and ACCEPTS her

recommendation. (Doc. 75). Accordingly, the defendants’ motions for summary

judgment are due to be granted.

      The court will enter a separate Final Order.

      DONE and ORDERED this 18th day of September, 2019.




                                      ____________________________________
                                      KARON OWEN BOWDRE
                                      CHIEF UNITED STATES DISTRICT JUDGE




                                         3
